Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/834816 application originally filed March 30, 2020.
Amended claims 1-3, 6, 13, 21, 26, 27, 30, 37, 39, 41, 42, 45, 50, 51, 58 and 80-82, filed March 30, 2020, are pending and have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 13, 21, 26, 27, 30, 37, 39, 42, 45, 50, 51 and 80-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milligan et al. (US 2006/0144595) hereinafter “Milligan”.
Regarding Claims 1, 2, 3, 6, 13, 21, 26, 27, 30, 37, 39, 42, 45, 50, 51 and 80-82
	Milligan discloses in the abstract, latex drag reducers and systems for delivering latex drag reducers are disclosed. The latex drag reducers comprise a polymer that is formed via an emulsion polymerization reaction dispersed in a continuous phase and can undergo subsequent modification in order to increase the solubility of the polymer in hydrocarbons. The polymers generally present a particle size of less than about 1000 nm and are suitable for delivery to a subsea flowline via a small diameter conduit of an umbilical line without an unacceptable level of pressure drop or plugging of the conduit.
	Milligan further discloses in paragraph 0010, a method of reducing turbulent friction loss in a subsea flowline by transporting a latex drag reducer through an umbilical line and injecting the drag reducer into the subsea flowline.
	Milligan discloses in paragraph 0013, a method comprising the steps of: (a) transporting a latex drag reducer through a subsea umbilical line, the drag reducer comprising a continuous phase and a plurality of particles of a high molecular weight polymer dispersed in the continuous phase; and (b) introducing the transported drag reducer into a flowline carrying fluid produced from a subterranean formation.
	Milligan discloses in paragraph 0014, a method of reducing the drag forces associated with transporting a hydrocarbon-containing fluid through a subsea flowline comprising the steps of: (a) transporting a latex drag reducer from a control facility to an injection point in the subsea flowline via a subsea umbilical line, the control facility and the injection point being separated by a distance of at least 1,000 feet, the drag reducer comprising a continuous phase including at least one high HLB surfactant and at least one low HLB surfactant and a plurality of particles of a high molecular weight polymer dispersed in the continuous phase; and (b) introducing the transported drag reducer into the flowline at the injection point.
	Milligan discloses in paragraph 0034, drag reducers to comprise latex drag reducers comprising a high molecular weight polymer dispersed in an aqueous continuous phase. The first step in producing latex drag reducers according to the present invention is to prepare the high molecular weight polymer that can be formed into an initial latex. The polymer is prepared through an emulsion polymerization reaction of a reaction mixture comprising one or more monomers, a continuous phase, at least one surfactant, and an initiation system. The continuous phase (aqueous phase) generally comprises at least one component selected from the group consisting of water, polar organic liquids, and mixtures thereof. When water is the selected constituent of the continuous phase, the reaction mixture may also comprise at least one of a solvent and buffer.
	Milligan discloses in paragraphs 0035 and 0044, the monomer used in formation of the high molecular weight polymer, wherein monomers of formula (A) are preferred, especially methacrylate monomers of formula (A), and most especially 2-ethylhexyl methacrylate monomers of formula (A).
	Milligan discloses in paragraph 0045, the surfactant used in the reaction mixture is preferably at least one high HLB anionic or nonionic surfactant. The term “HLB number” refers to the hydrophile-lipophile balance of a surfactant in an emulsion. As used herein, “high HLB” shall denote an HLB number of 7 or more. The HLB number of surfactants for use with forming the reaction mixture is preferably at least about 8, more preferably at least about 10, and most preferably at least about 12.
	Milligan discloses in paragraph 0047, exemplary high HLB nonionic surfactants include high HLB sorbitan esters, PEG fatty acid esters, ethoxylated glycerine esters, ethoxylated fatty amines, ethoxylated sorbitan esters, block ethylene oxide/propylene oxide surfactants, alcohol/fatty acid esters, ethoxylated alcohols, ethoxylated fatty acids, alkoxylated castor oils, glycerine esters, linear alcohol ethoxylates, and alkyl phenol ethoxylates. Commercial examples of high HLB nonionic surfactants include nonylphenoxy and octylphenoxy poly(ethyleneoxy) ethanols, C8 to C18 ethoxylated primary alcohols, C11 to C15 secondary-alcohol ethoxylates, polyoxyethylene sorbitan fatty acid esters, polyethylene oxide (25) oleyl ether,  and alkylaryl polyether alcohols.
	Milligan discloses in paragraph 0054, the polymer of the dispersed phase preferably presents a weight average molecular weight (Mw) of at least about 1×106 g/mol.
	Milligan discloses in paragraph 0069, drag reducers provide significant percent drag reduction (% DR) when injected into a pipeline. Percent drag reduction (% DR) and the manner in which it is calculated are more fully described in Example 2, below. Preferably, modified drag reducers provide at least about a 2% drag reduction, more preferably at least about 5% drag reduction, and most preferably at least 8% drag reduction.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al. (US 2006/0144595) hereinafter “Milligan” in view of Schmid et al. (WO 1991/001362A1) provided by applicants in IDS filed March 30, 2022.
Regarding Claims 41 and 58
	Milligan disclose the polymer composition of independent claim 1 but fails to further disclose the composition amount of the claimed polymer.
	However, Schmid discloses a additive composition comprising a polymer compound of 2-ethylhexyl acrylate added to a hydrocarbon oil.  Schmid discloses on page 2 of the Translation, at most approximately equal proportions of the comonomers are present in the polymer molecule. Conveniently, in this case the comonomer content is at most about 35% by weight. -%, and preferably not more than about 25 wt .-%
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polymer compounds of Milligan and Schmid in the disclosed amounts.  The motivation to do so is to use the polymer mixture in smaller amounts in order to aid in effective polymerization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771